         

Exhibit 10.1
CHAMPIONS BIOTECHNOLOGY, INC.
October 25, 2010
Joel Ackerman
Dear Mr. Ackerman:
We are pleased to offer you employment as the Chief Executive Officer of
Champions Biotechnology, Inc. (the “Company”). For so long as you serve as an
executive officer of the Company, the Company will nominate you as a member of
the board of directors of the Company. This offer is contingent upon your
signing our Business Protection Agreement, a copy of which is attached hereto,
which protects the Company’s intellectual property and good will, among other
things. You will be entitled to indemnification by the Company to the fullest
extent permitted by law pursuant to the Indemnification Agreement attached
hereto.
You will not be entitled to receive any salary or compensation other than the
Options described below, will not be entitled to any severance payments and you
have elected to waive any employee benefits. Upon the Commencement Date (as
defined) below, you will be entitled to receive options to purchase 5,000,000
shares of common stock of the Company on the terms set forth in Schedule A
attached hereto.
Upon the closing of the next round of financing of the Company in the aggregate
amount of at least $5,000,000, and on the same price and other terms thereof,
you will invest in the Company between $250,000 and $500,000 (the “Personal
Investment”).
Our employment relationship will not be for any specified duration and it will
be terminable at will, which means that either you or the Company may terminate
it at any time. To facilitate the Company’s provision of quality service, we
expect you to provide at least 30 days’ advance written notice if you decide to
resign. If you decide to resign, you agree to resign also from the board of
directors of the Company and any subsidiary thereof. Any dispute regarding your
employment will be governed solely by the laws of the State of Maryland. You and
the Company agree that any action arising out of your employment will be brought
in and will be subject to the exclusive jurisdiction and venue of the state
courts located in Baltimore, Maryland or the Federal District Court for the
Northern District of Maryland.
This letter (including Schedule A attached hereto) contains the entire agreement
between you and the Company and supersedes any prior or agreement, understanding
or commitment (oral or written) by or on behalf of the Company, except for the
Business Protection Agreement and the Indemnification Agreement. The terms of
your employment may be amended in the future, but only in writing and signed by
both you and by an authorized officer of the Company. We expect that your
engagement with us would start on October 26, 2010, or another mutually
satisfactory date (such start date, the “Commencement Date”). Within 30 days
after the Commencement Date, we will adopt a new stock option plan (the “ISO
Plan”) and present it for shareholder approval as soon as practicable thereafter
to enable your stock options to be treated as incentive stock options for
purposes of U.S. federal tax law, to the fullest extent permitted under
applicable law.
We believe you will be a productive member of our team and we hope you will
accept our offer. If you wish to do so, please sign this letter and return it to
the Company within 10 days after the date of this letter. We look forward to
your joining our Company.

            Champions, Biotechnology, Inc.
      By:   /s/ Mark Schonau, CFO              

          Agreed and accepted:
      /s/ Joel Ackerman       Employee Signature           

Date: October 25, 2010

 





--------------------------------------------------------------------------------



 



Schedule A to Agreement with Joel Ackerman
Option Terms

  •   Number of Options Shares: 5,000,000.     •   Option Term: 10 years.     •
  Exercise Price: The market price of the Company’s common stock, which is
$0.875 per share. Cashless exercise shall be permitted at your election starting
two years after the Commencement Date.     •   Vesting Schedule:

  •   2,500,000 options (the “Non-contingent Options”) shall vest monthly over
three years, in 36 equal installments, commencing from the Commencement Date.  
  •   2,500,000 options (the “Contingent Options”) shall vest monthly over three
years, in 36 equal installments, commencing from the Commencement Date but
subject also to satisfaction of the following conditions during the option term
(the “Conditions”):

  1)   Closing of one or more financings of the Company in the aggregate amount
of at least $5,000,000 (including your Personal Investment and that of
Dr. Ronnie Morris).     2)   Bringing in new Company management.     3)  
Launching of personalized medicine (oncology) business.     4)   Commencing
implementation of Business Plan.     •   Upon satisfaction of all of the
Conditions, all Contingent Options that would have vested had the vesting
commenced from the Commencement Date shall vest immediately. By way of
illustration, if the conditions are satisfied nine months following the
Commencement Date, 9/36ths, or 25% of the Contingent Options, shall vest.     •
  So long as the Conditions are not satisfied, the Contingent Options shall not
be exercisable; if all of the Conditions are not satisfied within the three year
vesting period, the Contingent Options shall lapse and terminate.     •   At
your request from time to time, the Company shall confirm whether any of the
Conditions has been satisfied, as determined in good faith by its Board of
Directors.

  •   Notwithstanding the foregoing, all options vest and become fully
exercisable upon a “Change of Control” (as defined below) or termination of
employment without “Cause” (as defined below).

  •   The Non-Contingent Options will expire 90 days following termination for
Cause or voluntary resignation; the Contingent Options will not be affected by
such events, except that vesting shall cease.     •   Grant Date: The options
shall be granted upon adoption of the ISO Plan.     •   Tax Treatment: The
options will be incentive stock options, to the fullest extent permitted under
applicable law.     •   Transferability: The options will be transferable by you
to trusts of which you or your family members are beneficiaries to the extent
permitted by law.     •   It is understood that at the present time, in view of
the Company’s plans for raising capital, the Company may not have sufficient
authorized but unissued shares of common stock necessary upon the exercise of
the Options. The Company will take such action as may be reasonable and
practical, as promptly as practicable and in any event within 90 days of the
Commencement Date, to increase the number of authorized but unissued shares of
common stock to provide for the shares needed to be issued upon the exercise of
the Options (the “Capital Increase”).     •   All shares underlying the options
will be registered by the Company with the Securities and Exchange Commission on
Form S-8 within 15 days following the effective date of the Capital Increase.

For purposes of this agreement, the following capitalized terms that have the
following respective meanings:
“Cause” shall mean any of the following: (i) willful misconduct in the
performance of your material duties; (ii) participation in any fraud against the
Company; (iii) conviction of, or a plea of “guilty” or “no contest” to, a felony
or any crime involving dishonesty; or (iv) intentional damage to any property of
the Company of material value.
“Change of Control” shall mean the occurrence of any of the following:

 

ii



--------------------------------------------------------------------------------



 



(a) any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (a “person”), other
than Dr. David Sidransky, becomes a “beneficial owner” (as such term is
currently used in Rule 13d-3 promulgated under the 1934 Act (a “Beneficial
Owner”) of 30% or more of the Voting Stock (as defined below) of the Company;
(b) the Board of Directors of the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of the Company’s
assets;
(c) all or substantially all of the assets or business of the Company are
disposed of in any one or more transactions pursuant to a sale, merger,
consolidation or other transaction (unless the shareholders of the Company
immediately prior to such sale, merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, more than fifty percent (50%) of
the Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company);
(d) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, fifty percent
(50%) or less of the Voting Stock of the combined company; or
(e) Continuing Directors cease to constitute at least a majority of the Board of
Directors of the Company.
“Voting Stock” of any entity shall mean the issued and outstanding share capital
or other securities of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the members of
the board of directors (or members of a similar managerial body if such entity
has no board of directors) of such entity.
“Continuing Director” means a director who either was a director of the Company
on the Commencement Date or who became a director of the Company subsequent
thereto and whose election, or nomination for election by the Company’s
shareholders, was approved by a majority of the Continuing Directors then on the
Board of Directors of the Company.

 

iii